Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s RCE amendment filed on 29 September 2020. The Examiner performed compact prosecution and proposed suggestions to the Applicant by incorporating the subject matter disclosed in dependent claims 5 or 6 into all independent claims to overcome the prior art of record. The proposal was accepted and authorization was given for an Examiner’s Amendment on 25 March 2021. 
4.	Claims 3, 8-13, 16, and 21-26 were previously canceled. After the Examiner’s amendment was performed, claims 6, 19, 31, and 37 were canceled. Claims 1-2, 4-5, 7, 14-15, 17-18, 20, 27-30, 32-36, and 38 have been amended. Claims 1-2, 4-5, 7, 14-15, 17-18, 20, 27-30, 32-36, and 38 remain pending. 

Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 29 September 2020 has been entered.

Terminal Disclaimer
6.	The terminal disclaimer filed on 25 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 9,270,647, 8,892,687, and 10,027,628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
7.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 29 September 2020, with respect to the prior art not expressly disclosing generating a second set of instructions configured to cause the remote client to generate the one or more updated data structures in another memory of the remote client, wherein the second set of instructions is different than the first set of instructions and defines a modified DOM that is different than the original DOM have been fully considered and are persuasive in view of applicant's arguments, see for example pages 14-16. Therefore, the 35 U.S.C. 103 rejection in view of Tvorun et al., Naidu et al., and in further view of Anderson et al. for claims 1-38 has been withdrawn in addition to incorporating the features disclosed in dependent claim 6 into all independent claims placed the application in better condition for an allowance.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chitrajit Chandrashekar, Reg. No. L0986 on 23 March 2021.
The application has been amended as follows:
Please amend the following claims:
             Claim 1.  (Currently Amended) A network security method implemented by a system comprising an intermediary device a server device a client device 
	generating, in memory, a data structure corresponds to an object first instruction 
	performing an operation defined in the first instruction on the generated structure an updated data structure instruction instruction 
	generating a second instruction configured to cause the remote client to generate the structure instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and
instruction to the remote client and the translated second request to a server. 

              Claim 2.  (Currently Amended) The network security method of claim 1, further comprising: 
	storing the second instruction 
	receiving a second request from the remote client for the first instruction 
	determining an amount of time that elapsed since sending the second instruction to the remote client; and
	retrieving the second instruction from the memory and sending the retrieved second instruction to the remote client in response to the second request, when the determination indicates that the amount of time is less than a threshold amount of time.

               Claim 3.   (Canceled)

                Claim 4.	(Currently Amended) The network security method of claim 1, further comprising:
	associating the second instruction 
	sending the associated transaction identifier to the remote client; and
	validating a second request received from the remote client when the second request includes the transaction identifier.

                Claim 5.	(Currently Amended) The network security method of claim 1, object includes an original identifier and the method further comprises:
	incorporating, for the object structure 

	storing, 
	translating a second request comprising the modified identifier received from the client, 

              Claim 6.   (Cancelled) 

               Claim 7.	(Currently Amended) The network security method of Claim 5, wherein 
the operation references the object 
	determining when the operation is associated with the object 
	modifying the operation to produce a modified operation that references the object by the modified identifier, when the determination indicates that the operation object 
	generating an additional instruction is configured to perform the modified operation instruction is included in the second instruction 

           Claims 8-13.	(Canceled) 

            Claim 14.	(Currently Amended) An intermediary device, comprising memory comprising programmed instructions stored thereon and a processor configured to execute the stored programmed instructions to:
a data structure corresponds to an object first instruction 
	perform an operation defined in the first instruction on the generated structure an updated data structure instruction instruction 
	generate a second instruction configured to cause the remote client to generate the structure instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and
	send the second instruction to the remote client and the translated second request to a server.

             Claim 15.	(Currently Amended) The intermediary device of claim 14, wherein the processor is configured to execute the stored programmed instructions to: 
	store the second instruction 
	receive a second request from the remote client for the first instruction 
	determine an amount of time that elapsed since sending the second instruction to the remote client; and
	retrieve the second instruction from the memory and sending the retrieved second instruction to the remote client in response to the second request, when the determination indicates that the amount of time is less than a threshold amount of time.


               Claim 17.	(Currently Amended) The intermediary device of claim 14, wherein the processor is configured to execute the stored programmed instructions to:
	associate the second instruction 
	send the associated transaction identifier to the remote client; and
	validate a second request received from the remote client when the second request includes the transaction identifier.

               Claim 18. (Currently Amended) The intermediary device of claim 14 wherein the object includes an original identifier and the processor is configured to execute the stored programmed instructions to:
	incorporate, for the object structure 
	update, 
	store, 
	translate a second request comprising the modified identifier received from the client, 

               Claim 19.	(Cancelled) 

               Claim 20.	(Currently Amended) The intermediary device of claim 18, wherein one of the operation references the object the processor is are configured to execute the stored programmed instructions to:
	determine when the operation is associated with the object 
	modify the operation to produce a modified operation that references the object by the modified identifier, when the determination indicates that the operation object 
	generate an additional instruction is configured to perform the modified operation instruction is included in the second instruction 

         Claims 21-26.	(Canceled).

          Claim 27.  (Currently Amended)  A non-transitory computer readable medium having stored thereon instructions for network security comprising executable code that, when executed by a processor processor to:
	generate, in memory, a data structure corresponds to an object first instruction 
	perform an operation defined in the first instruction on the generated structure an updated data structure instruction instruction 
	generate a second instruction configured to cause the remote client to generate the structure instruction is different than the first instruction and defines a modified DOM that , wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and
	send the second instruction to the remote client and the translated second request to a server.

              Claim 28.   (Currently Amended)  The non-transitory computer readable medium of claim 27, wherein the executable code, when executed by the processor processor 
	store the second instruction 
	receive a second request from the remote client for the first instruction 
	determine an amount of time that elapsed since sending the second instruction to the remote client; and
	retrieve the second instruction from the memory and sending the retrieved second instruction to the remote client in response to the second request, when the determination indicates that the amount of time is less than a threshold amount of time.

               Claim 29.  (Currently Amended)  The non-transitory computer readable medium of claim 27, wherein the executable code, when executed by the processor processor 
	associate the second instruction 
	send the associated transaction identifier to the remote client; and
	validate a second request received from the remote client when the second request includes the transaction identifier.

               Claim 30.  (Currently Amended)  The non-transitory computer readable medium of claim 27, wherein the object includes processor processor 
	incorporate, for the object structure 
	update, 
	store, 
	translate a second request comprising the modified identifier received from the client, 

                     Claim 31.  (Cancelled)  

                      Claim 32.   (Currently Amended)  The non-transitory computer readable medium of claim 30, wherein the operation references the object by the original identifier and the executable code, when executed by the processor processor 
	determine when the operation is associated with the object 
	modify the operation to produce a modified operation that references the object by the modified identifier, when the determination indicates that the operation object 
	generate an additional instruction is configured to perform the modified operation instruction is included in the second instruction 

a processor 
	generate, in memory, a data structure corresponds to an object first instruction 
	perform an operation defined in the first instruction on the generated structure an updated data structure instruction instruction 
	generate a second instruction configured to cause the remote client to generate the structure instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and
	send the second instruction to the remote client and the translated second request to a server.

                Claim 34.   (Currently Amended)  The system of claim 33, wherein the processor are further configured to execute the stored programmed instructions to:
	store the second instruction 
	receive a second request from the remote client for the first instruction 
	determine an amount of time that elapsed since sending the second instruction to the remote client; and
instruction from the memory and sending the retrieved second instruction to the remote client in response to the second request, when the determination indicates that the amount of time is less than a threshold amount of time.

                Claim 35.   (Currently Amended)  The system of claim 33, wherein the processor are further configured to execute the stored programmed instructions to:
	associate the second instruction 
	send the associated transaction identifier to the remote client; and
	validate a second request received from the remote client when the second request includes the transaction identifier.

                 Claim 36.   (Currently Amended)  The system of claim 33, wherein the object processor 
	incorporate, for the object structure 
	update, 
	store, 
	translate a second request comprising the modified identifier received from the client, 

                Claim 37.  (Cancelled)  

the operation references the object by the original identifier and the processor 
	determine when the operation is associated with the object 
	modify the operation to produce a modified operation that references the object by the modified identifier, when the determination indicates that the operation object 
	generate an additional instruction is configured to perform the modified operation instruction is included in the second instruction 

Allowable Subject Matter
 9.	Claims 1-2, 4-5, 7, 14-15, 17-18, 20, 27-30, 32-36, and 38 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards security techniques applicable to client/server systems for improving the security of web applications and data sent and/or received between web servers hosting the web applications and browser programs and/or components of browsers. Claims 1, 14, 27, and 33 identifies the uniquely distinct features “generating a second instruction configured to cause the remote client to generate the one or more updated data structure in another memory of the remote client, wherein the second instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and sending the second instruction to the remote client and the translated second request to a server”. 
The closest prior art, Tvorun et al. (Pub No. 2013/0227397) discloses a method includes parsing at least one text source document to construct a document node tree such that the document node tree includes location information indicating a location of text within the at least one text source document corresponding to each node of the document node tree, and wherein the document node tree includes source identification information that identifies a source document for at least one node in the document node tree. The source identification information is added to the at least one text source document, thereby forming at least one instrumented text source document. A live web page is generated with a browser based on the at least one instrumented text source document.
However, either singularly or in combination, Tvorun et al. fail to anticipate or render obvious the claimed limitations of generating a second instruction configured to cause the remote client to generate the one or more updated data structure in another memory of the remote client, wherein the second instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; 
The closest prior art, Weber et al. (Pub No. 2014/0053059) discloses the aspects include browser systems and methods of loading/rendering a webpage by processing the web document (HTML page) in parallel. A scanner process scans the web document, identifies scripts, and initiates the downloading of the scripts. As the scripts are downloaded, an HTML parser generates an identifier for each script and the sends the scripts and associated identifiers to a script engine. The script engine parses, analyzes, compiles, and otherwise prepares the scripts for execution in an order that may be different than the execution order of the scripts.	
However, either singularly or in combination, Weber et al. fail to anticipate or render obvious the claimed limitations of generating a second instruction configured to cause the remote client to generate the one or more updated data structure in another memory of the remote client, wherein the second instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and sending the second instruction to the remote client and the translated second request to a server.
The closest prior art, Anderson et al. (Pub No. 2011/0154473) discloses the present solution described herein is directed towards systems and methods to prevent cross-site request forgeries based on web form verification using unique identifiers. The 
However, either singularly or in combination, Anderson et al. fail to anticipate or render obvious the claimed limitations of generating a second instruction configured to cause the remote client to generate the one or more updated data structure in another memory of the remote client, wherein the second instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and sending the second instruction to the remote client and the translated second request to a server.
The closest prior art, Naidu et al. (Pub No. 2007/0074227) discloses in accordance with embodiments, there are provided mechanisms and methods for providing interceptors between producer(s) and consumer(s) of content in a remote portal system. These mechanisms and methods for providing interceptors between producer(s) and consumer(s) of content can enable embodiments to provide improved functionality and/or flexibility to systems comprising remote portals. The ability of embodiments to provide improved functionality and/or flexibility can enable end users, 
However, either singularly or in combination, Naidu et al. fail to anticipate or render obvious the claimed limitations of generating a second instruction configured to cause the remote client to generate the one or more updated data structure in another memory of the remote client, wherein the second instruction is different than the first instruction and defines a modified DOM that is different than the original DOM, wherein a generated DOM mapping between the modified DOM and the original DOM is stored and wherein a second request intercepted from the remote client is translated based on the stored DOM mapping to generate a translated request based on the original DOM; and sending the second instruction to the remote client and the translated second request to a server.
11.	Therefore, claims 1, 14, 27, and 33 and the respective dependent claims 2, 4-5, 7, 15, 17-18, 20, 28-30, 32, 34-36, and 38 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871.  The examiner can normally be reached on IFP M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        March 26, 2021